In re Dennis, Douglas; — Plaintiffs); applying for supervisory and/or remedial writ; Parish of St. Mary, 16th Judicial District Court, Div. “E”.
Writ granted in part; denied in part; case remanded to the district court. The district court is ordered to hold a contradictory hearing with the arresting agency. If it finds that “the time limitation for institution of prosecution” on relator’s 1957 armed robbery arrest “has expired, and no prosecution has been instituted,” it should grant relator’s motion to expunge as to that arrest and enter an order accordingly. R.S. 44:9(C); State v. Savoie, 92-1586 (La. 5/23/94), 637 So.2d 408. In all other respects the application is denied.
LEMMON, J., not on panel.